AMENDMENT NO. 8

TO THE

SAN DIEGO GAS & ELECTRIC COMPANY

NUCLEAR FACILITIES QUALIFIED CPUC DECOMMISSIONING

MASTER TRUST AGREEMENT

FOR

SAN ONOFRE NUCLEAR GENERATING STATIONS







This Amendment No. 8 made this _______ day of ____________, 2011, by and between
San Diego Gas & Electric Company (“Company”) and The Bank of New York Mellon, a
New York state bank, successor by operation of law to Mellon Bank, N.A
(“Trustee”).

WHEREAS, pursuant to Section 2.12 of the Nuclear Facilities Qualified
Decommissioning Master Trust for San Onofre Nuclear Generating Stations dated as
of June 29, 1992, as amended (“Agreement”) between the Company and the Trustee,
the parties specifically reserve the right to amend the Agreement;

NOW, THEREFORE, the Company and the Trustee agree as follows:

1.

Section 2.02 of the Agreement is hereby deleted in its entirety and restated to
read as follows:

“Additions to Master Trust.  From time to time after the initial contribution to
the Master Trust and prior to the termination of this Master Trust, the Company
may make, and the Trustee shall accept, additional contributions to the Master
Trust of money and/or securities, to the extent permitted under Section 468A of
the Code, to satisfy the purpose of this Master Trust as set forth in Section
1.03, which contributions may be made to the applicable Fund Account(s).  With
respect to amounts received as a transfer from the San Diego Gas & Electric
Company Nuclear Facilities Non-Qualified CPUC Decommissioning Master Trust for
San Onofre Nuclear Generating Stations (the “Non-Qualified Master Trust”) to
this Master Trust, such amounts attributable to a particular Unit or Fund under
the Non-Qualified Master Trust shall be allocated to the same Unit or Fund under
this Master Trust.”

2.

Section 2.03 of the Agreement is hereby deleted in its entirety and restated to
read as follows:

“Adjustments for Excess Contributions.  The Trustee and the Company understand
and agree that the contributions made by the Company to any of the Funds from
time to time may exceed the amount permitted to be paid into such funds(s)
pursuant to Section 468A of the Code and any regulations thereunder based upon
changes in estimates, subsequent developments, or any other event or occurrence
which could not reasonably have been foreseen by the Company at the time such
contribution was made (Excess Contribution).  With respect to any Excess
Contribution, the Trustee shall make (i) transfers from the Master Trust to the
San Diego Gas & Electric Company Nuclear Facilities Non-Qualified CPUC
Decommissioning Master Trust for the San Onofre Nuclear Generating Stations or
(ii) withdrawals from the Master Trust to the Company, as the case may be, upon
a presentation of a certificate substantially in the form of Exhibit E,
instructing the Trustee to make such payment from the Master Trust to the San
Diego Gas & Electric Company Nuclear Facilities Non-Qualified CPUC
Decommissioning Master Trust for the San Onofre Nuclear Generating Stations, or
substantially in the form of Exhibit F, instructing the Trustee to make such
payment from the Master Trust to the Company.  The Trustee shall be fully
protected in relying upon such certificate.”

3.

Section 2.04 of the Agreement is amended by adding the following language to the
end thereof:

“Notwithstanding the preceding sentence or anything else in this Master Trust to
the contrary, monies or securities can be transferred from the Master Trust to
the San Diego Gas & Electric Company Nuclear Facilities Non-Qualified CPUC
Decommissioning Master Trust for the San Onofre Nuclear Generating Stations to
the extent permitted by Section 468A of the Code and directed by the Company
upon presentation of a certificate substantially in the form of Exhibit E.”

4.

Each Party hereby represents and warrants to the others that it has full
authority to enter into this Amendment No. 8 upon the terms and conditions
hereof and that the individual executing this Amendment No. 8 on its behalf has
the requisite authority to bind that Party.

[Signatures to follow]

















IN WITNESS WHEREOF, the Company, the Trustee, and the California Public
Utilities Commission have set their hands and seals in agreement to these
amendments effective as provided above.







SAN DIEGO GAS & ELECTRIC COMPANY







By:

________________________________________




Date:

________________________________________




Attest:

________________________________________













THE BANK OF NEW YORK MELLON







By:

________________________________________




Date:

________________________________________




Attest:

________________________________________













CALIFORNIA PUBLIC UTILITIES COMMISSION







By:

________________________________________




Date:

________________________________________




Attest:

________________________________________




















Exhibit E

CERTIFICATE FOR TRANSFER FROM THE QUALIFIED FUND
TO THE NON-QUALIFIED FUND


The Bank of New York Mellon, as Trustee
[Address]

This Certificate is submitted pursuant to Section 2.03 and Section 2.04 of the
San Diego Gas & Electric Company Nuclear Facilities Qualified CPUC
Decommissioning Master Trust for San Onofre Nuclear Generating Stations, dated
__________.  All capitalized terms used in this Certificate and not otherwise
defined herein shall have the meanings assigned to such terms in the Master
Trust.  In your capacity as Trustee, you are hereby authorized and instructed as
follows (complete one):

To pay $______________ in cash and the securities identified on the schedule
attached hereto from the [Unit name’s] qualified fund to that Unit’s
nonqualified fund.

With respect to such payment, the undersigned, being an Authorized
Representative of San Diego Gas & Electric Company (“Company”), a California
corporation, and, in such capacity, being authorized and empowered to execute
and deliver this certificate, hereby certifies to the Trustee of the San Diego
Gas & Electric Company Nuclear Facilities Qualified CPUC Decommissioning Master
Trust for San Onofre Nuclear Generating Stations, pursuant to Section 2.03 and
Section 2.04 of the Master Trust, as follows:

1.

Any amount stated herein to be paid from the San Diego Gas & Electric Company
Nuclear Facilities Qualified CPUC Decommissioning Master Trust to the San Diego
Gas & Electric Company Nuclear Facilities Non-Qualified CPUC Decommissioning
Master Trust is an Excess Contribution as set forth in Section 2.03 of the
Master Trust.

[Signature to follow]











IN WITNESS WHEREOF, the undersigned have executed this Certificate in the
capacity as shown below as of _______________, ________.




By: _____________________________________
     Authorized Representative














Exhibit F

CERTIFICATE FOR WITHDRAWAL OF EXCESS CONTRIBUTION


The Bank of New York Mellon, as Trustee
[Address]

This Certificate is submitted pursuant to Section 2.03 of the San Diego Gas &
Electric Company Nuclear Facilities Qualified CPUC Decommissioning Master Trust
for San Onofre Nuclear Generating Stations, dated _______.  All capitalized
terms used in this Certificate and not otherwise defined herein shall have the
meanings assigned to such terms in the Master Trust.  In your capacity as
Trustee, you are hereby authorized and instructed to pay $_____________ in cash
and the securities identified on the schedule attached hereto to the Company
from the Master Trust.  

With respect to such payment, the undersigned, being an Authorized
Representative of San Diego Gas & Electric Company (“Company”), a California
corporation, and, in such capacity, being authorized and empowered to execute
and deliver this certificate, hereby certifies to the Trustee of the San Diego
Gas & Electric Company Nuclear Facilities Qualified CPUC Decommissioning Master
Trust for San Onofre Nuclear Generating Stations, pursuant to Section 2.03 of
the Master Trust, that withdrawal pursuant to Section 2.03 of the Master Trust
is appropriate and that $___________ and securities constitutes an Excess
Contribution pursuant to Section 2.03 of the Master Trust.

IN WITNESS WHEREOF, the undersigned have executed this Certificate in the
capacity as shown below as of _______________, ________.




By: _____________________________________
     Authorized Representative












